956 F.2d 1162
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.NORTHBROOK EXCESS & SURPLUS INSURANCE COMPANY, Plaintiff-Appellee,v.Louis F. FRIEDMAN;  Selma Harris, personal representativesof the estate of Nathan M. Harris, Defendants-Appellants,andNathan M. Harris;  Charlese Vines, by her Guardian,Elizabeth Davis;  Elizabeth Davis, Individually, Defendants.
No. 91-2221.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 15, 1992.Decided March 5, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Norman P. Ramsey, District Judge.  (CA-91-302-R)
Kathleen Morris McDonald, Charles Milton Kerr, Irwin, Kerr, Green, McDonald & Dexter, Baltimore, Md., for appellants.
Michael L. Cohen, Herbert Dicker, Gerardo Puig, S. Todd Willson, Wilson, Elser, Moskowitz, Edelman & Dicker, Baltimore, Md., for appellee.
D.Md.
REMANDED.
Before SPROUSE, WILKINSON and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
By order of January 15, 1992, the court directed that this case be submitted on the briefs and held for resolution in light of No. 902229, Mitcheson v. Harris (4th Cir.  Jan. 29, 1992).   As the district court recognized, "the definitions of 'occurrence' and 'bodily injury' ... are identical" in the policies at issue in this case and Mitcheson, and the facts regarding the alleged lead poisoning are also the same in both cases.   This case, therefore, is remanded with directions that it be dismissed under the authority of Mitcheson.   The dismissal, of course, is to be without prejudice to any action that may be brought in state court.